Citation Nr: 1742687	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from April 2006 to October 2009, with combat service in Iraq. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of a back injury sustained during combat service in Iraq.  See September 2011 VA Form 21-526.  He reports that x-rays were taken of his back and neck taken "a few weeks" after returning from deployment.  See May 2012 Notice of Disagreement.  However, these x-rays are not of record, and his available service treatment records appear complete.  Therefore, remand is necessary to have the Veteran clarify and provide a release, if necessary, to obtain any x-rays of his back and neck, as well as any outstanding VA or private treatment records, including any records of treatment of his psychiatric disorder.  Furthermore, the Veteran's reported back symptoms, in conjunction with his combat service, trigger the duty to obtain a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him clarify whether the post-deployment x-rays taken of his back and neck were during active duty or post-service.

2.  If the Veteran responds to item (1) above and indicates that back and neck x-rays were taken during active duty, conduct a search for them through the appropriate repository, and advise the Veteran pursuant to 38 C.F.R. 
§ 3.159(e) as necessary.

3.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include any post-deployment x-rays of the veteran's back and neck identified in response to item (1) above.  

Notify the Veteran pursuant to 38 C.F.R. § 3.159(e) as necessary. 

4.  Obtain all outstanding VA treatment records.

5.  Then schedule the Veteran for VA back and neck examinations.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  Any indicated tests should be performed.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner is requested to address the following:

(A)  Identify any current back and neck disabilities. 

(B)  For each disability so diagnosed, please opine as to whether it is as least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise the result of service, to include as a result of the Veteran's reported combat injury therein.  

A complete rationale should accompany all opinions expressed.  If the examiner determines that an opinion is not possible without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

6.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


